DETAILED ACTION
The communication dated 8/17/2022 has been entered and fully considered.
Claims 1-6 have been cancelled. Claims 7-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 5, filed 8/17/2022, with respect to the rejection(s) of claim(s) 7 under § 103 have been fully considered and are persuasive.  The Applicant argues the IWANO does not disclose the claimed features, including the newly amended groove forming step. The Examiner agrees that IWANO does not teach the newly amended grooving step. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., projection heights) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that MCGREGOR teaches away from going above 30 degrees.
The Examiner agrees with this argument. However, MCKELLOP teaches a laser beam that is at an angle of 45 degrees [Fig. 13; Col. 3, lines 52-55], and meets the claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, in view of Shin (U.S. 8,847,114), hereinafter SHIN, and MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI.
Regarding claim 7, IWANO teaches: A method for producing a gasket to be used for a medical syringe (IWANO teaches a method for producing a gasket [Abstract; 0039]), the method comprising the steps of: molding a gasket laminated with a film and having a circumferential surface portion in a gasket molding mold (IWANO teaches an unvulcanized rubber sheet with a predetermined weight and size and an inactive film are stacked and put on a mold, and then molded using a vacuum press [0035]. IWANO shows the gasket has a circumferential surface portion and the gasket mold would inherently have a circumferential surface portion [Figs. 1-3]); and after demolding the gasket from the mold (IWANO teaches that the gasket formed with the film is done by molding [0035], and the cutting would inherently happen once the gasket is demolded.), forming a groove circumferentially in a portion of the film present by applying a laser beam to the circumferential surface portion of the gasket (IWANO teaches a gasket having a sliding side surface that is coated with an inactive resin film and further cutting the gasket to form a cut [0008]. Forming the cut on the side surface of the gasket would implicitly be done once the gasket is demolded [0008; 0039]. IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form a groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022]. IWANO teaches the method of cutting can be done with laser cutting using a laser [0025].), wherein the groove forming step includes the steps of: determining one point on the circumferential surface portion as a laser beam irradiation point; applying a laser beam at the laser irradiation point obliquely with an incident angle α within 30° ≤ α < 90° with respect to a normal direction at the laser irradiation point; and rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion which is irradiated with a laser beam is moved away from the laser beam irradiation point.
IWANO is silent as to: wherein the groove forming step includes the steps of: determining one point on the circumferential surface portion as a laser beam irradiation point; applying a laser beam at the laser irradiation point obliquely with an incident angle α within 30° ≤ α < 90° with respect to a normal direction at the laser irradiation point; and rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion which is irradiated with a laser beam is moved away from the laser beam irradiation point.
In the same field of endeavor, laser cutting, SHIN teaches a laser beam goes through a focus element (30) [Col. 2, lines 63-65]. SHIN teaches the beam is at the focal point after passing though the focal element (30), indicating that a focal point is implicitly determined [Col. 3, lines 59-60]. SHIN teaches the angle of the laser path on the workpiece is between 0° to 45° [Col. 3, lines 6-7], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of SHIN’S laser angle that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). It also would have been obvious to one of ordinary skill in the art to have the concept having the laser between 0° to 45°, as suggested by SHIN, in order to have a circular spot [Col. 3, lines 9-11].
IWANO and SHIN are silent as to rotating the workpiece. In the same field of endeavor, laser cutting, MORI teaches a spindle (112) for rotating a workpiece in a turning process performed by means of a stationary tool [0064; Fig. 4]. MORI teaches a head (61) for emitting a laser beam toward the workpiece [0074; Fig. 5]. MORI teaches an optical element (66) for concentrating a laser beam onto a workpiece and defining a laser-beam-irradiated region on the workpiece [0081]. Tool spindle (121) is provided with a clamp mechanism for detachably holding the rotary tool [0065; Fig. 4, 8].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO and SHIN, by rotating the object, as suggested by MORI, in order to decrease production time [0007; 0009].
Regarding claim 8, SHIN further teaches: wherein the groove forming step includes the step of applying a laser beam at the laser irradiation point obliquely with the incident angle α within 30° ≤ α < 90 with respect to a normal direction at the laser irradiation point (SHIN teaches the angle of the laser path on the workpiece is between 0° to 45° [Col. 3, lines 6-7], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness.); and rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion which is irradiated with a laser beam is moved away from the laser beam irradiation point.
IWANO and SHIN are silent as to rotating the workpiece. In the same field of endeavor, laser cutting, MORI teaches a spindle (112) for rotating a workpiece in a turning process performed by means of a stationary tool [0064; Fig. 4]. MORI teaches a head (61) for emitting a laser beam toward the workpiece [0074; Fig. 5]. MORI teaches an optical element (66) for concentrating a laser beam onto a workpiece and defining a laser-beam-irradiated region on the workpiece [0081].  causes a rotary tool to rotate in a milling process performed by means of the rotary tool. Tool spindle (121) is provided with a clamp mechanism for detachably holding the rotary tool [0065; Fig. 4, 8].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO and SHIN, by rotating the object, as suggested by MORI, in order to decrease production time [0007; 0009].
Regarding claim 9, IWANO teaches: wherein the groove forming step includes the step of forming an annular groove in the circumferential surface portion of the gasket (IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form a groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022].).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, Shin (U.S. 8,847,114), hereinafter SHIN, and MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI, as applied to claim 7 above, and further in view of Pulliam et al. (GB 1367128 A), hereinafter PULLIAM.
Regarding claim 10, IWANO, SHIN and MORI teach all of the claimed limitations as stated above, but are silent as to: wherein the groove forming steps include the step of forming an annular groove having a depth D of 0.8 T (µm) or more, when a thickness of the film laminated on the circumferential surface portion is T (µm). In the same field of endeavor, grooves, PULLIAM teaches each groove extends into the film to the extent of 1 to 99 percent of the thickness of the film [claim 3], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of PULLIAM’s range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974). 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, Shin (U.S. 8,847,114), hereinafter SHIN, MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI, and Pulliam et al. (GB 1367128 A), hereinafter PULLIAM, as applied to claim 10 above, and further in view of Kasai et al. (U.S. 4,579,022), hereinafter KASAI, and Ohtani (U.S. 6,511,600), hereinafter OHTANI.
Regarding claim 11, IWANO, SHIN, MORI and PULLIAM teach all of the claimed limitations as stated above, but are silent as to: wherein the groove forming step includes the step of forming an annular groove in which a width of the annular groove is 102 to 105 µm, a height of outer edge portions which are formed along the opposite edges of the annular groove is 20 to 24 µm, and a width of the outer edge portion is 27 to 36 µm.
In the same field of endeavor, grooves, KASAI teaches a groove with a depth that ranges from 0.1 to 2.0 mm, which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of KASAI’s depth range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974). 
IWANO, SHIN, MORI, PULLIAM and KASAI are silent as to the width and height of projections. In the same field of endeavor, projections, OHTANI teaches height of projections can range from 5 µm to 0.25 mm and width of the projections from 5 µm to 1 mm [Col. 5, lines 5-11]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO, SHIN, MORI, PULLIAM and KASAI, by having the projections have height of projections can range from 5 µm to 0.25 mm and width of the projections from 5 µm to 1 mm, as suggested by OHTANI, in order to form a pattern for the formation of the grooves [Col. 6, lines 6-9].
Regarding claim 12, IWANO, SHIN, MORI, PULLIAM, KASAI and OHTANI teaches: wherein the groove forming step includes the step of forming an annular groove in which the outer edge portions are configured so as to have a maximum-to-minimum height difference of not greater than 5 µm (The combination of IWANO, SHIN, MORI, PULLIAM, KASAI and OHTANI could have a maximum to minimum height difference of not greater than 5 µm, which can be dependent on the ranges of one of ordinary skill in the art one chooses.) in a groove connection region in which a groove formation start point and a groove formation end portion are connected to each other (OHTANI teaches that the projections can be connected [Col. 6, lines 5-9]).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, in view of Mueller (DE 19629223 A1), hereinafter MUELLER, and MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI.
Regarding claim 7, IWANO teaches: A method for producing a gasket to be used for a medical syringe (IWANO teaches a method for producing a gasket [Abstract; 0039]), the method comprising the steps of: molding a gasket laminated with a film and having a circumferential surface portion in a gasket molding mold (IWANO teaches an unvulcanized rubber sheet with a predetermined weight and size and an inactive film are stacked and put on a mold, and then molded using a vacuum press [0035]. IWANO shows the gasket has a circumferential surface portion and the gasket mold would inherently have a circumferential surface portion [Figs. 1-3]); and after demolding the gasket from the mold (IWANO teaches that the gasket formed with the film is done by molding [0035], and the cutting would inherently happen once the gasket is demolded.), forming a groove circumferentially in a portion of the film present by applying a laser beam to the circumferential surface portion of the gasket (IWANO teaches a gasket having a sliding side surface that is coated with an inactive resin film and further cutting the gasket to form a cut [0008]. Forming the cut on the side surface of the gasket would implicitly be done once the gasket is demolded [0008; 0039]. IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form a groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022]. IWANO teaches the method of cutting can be done with laser cutting using a laser [0025].), wherein the groove forming step includes the steps of: determining one point on the circumferential surface portion as a laser beam irradiation point; applying a laser beam at the laser irradiation point obliquely with an incident angle α within 30° ≤ α < 90° with respect to a normal direction at the laser irradiation point; and rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion which is irradiated with a laser beam is moved away from the laser beam irradiation point.
IWANO is silent as to: wherein the groove forming step includes the steps of: determining one point on the circumferential surface portion as a laser beam irradiation point; applying a laser beam at the laser irradiation point obliquely with an incident angle α within 30° ≤ α < 90° with respect to a normal direction at the laser irradiation point; and rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion which is irradiated with a laser beam is moved away from the laser beam irradiation point.
In the same field of endeavor, laser cutting, MUELLER teaches a cutting head that is a laser set at an angle of 60° [0012]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify IWANO, by having the laser at 60°, as suggested by MUELLER, in order to have an advantageous surface [0012]. Furthermore, it would have been obvious to one of ordinary skill in the art to angle the laser at 60° since its been known in the art to do so for cutting. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
IWANO and MUELLER are silent as to rotating the workpiece. In the same field of endeavor, laser cutting, MORI teaches a spindle (112) for rotating a workpiece in a turning process performed by means of a stationary tool [0064; Fig. 4]. MORI teaches a head (61) for emitting a laser beam toward the workpiece [0074; Fig. 5]. MORI teaches an optical element (66) for concentrating a laser beam onto a workpiece and defining a laser-beam-irradiated region on the workpiece [0081].  Tool spindle (121) is provided with a clamp mechanism for detachably holding the rotary tool [0065; Fig. 4, 8].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO and MUELLER, by rotating the object, as suggested by MORI, in order to decrease production time [0007; 0009].
Regarding claim 8, MUELLER further teaches: wherein the groove forming step includes the step of applying a laser beam at the laser irradiation point obliquely with the incident angle α within 30° ≤ α < 90 with respect to a normal direction at the laser irradiation point (MUELLER teaches a cutting head that is a laser set at an angle of 60° [0012].); and rotating the circumferential surface portion of the gasket about a center axis of the gasket in a direction such that the circumferential surface portion which is irradiated with a laser beam is moved away from the laser beam irradiation point.
IWANO and MUELLER are silent as to rotating the workpiece. In the same field of endeavor, laser cutting, MORI teaches a spindle (112) for rotating a workpiece in a turning process performed by means of a stationary tool [0064; Fig. 4]. MORI teaches a head (61) for emitting a laser beam toward the workpiece [0074; Fig. 5]. MORI teaches an optical element (66) for concentrating a laser beam onto a workpiece and defining a laser-beam-irradiated region on the workpiece [0081].  causes a rotary tool to rotate in a milling process performed by means of the rotary tool. Tool spindle (121) is provided with a clamp mechanism for detachably holding the rotary tool [0065; Fig. 4, 8].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO and MUELLER, by rotating the object, as suggested by MORI, in order to decrease production time [0007; 0009].
Regarding claim 9, IWANO teaches: wherein the groove forming step includes the step of forming an annular groove in the circumferential surface portion of the gasket (IWANO teaches the cut may be formed not only in a valley portion between a front ring-shaped rib forming portion and a back-end ring-shaped rib forming portion [Figs. 1, 3-5; 0022], but also in front ring-shaped rib forming portion or a back-end ring-shaped rib forming portion [Fig. 2; 0022], which all would form a groove circumferentially in a portion of the film in the circumferential surface portion of the gasket as shown in Figs. 1-5 [0022].).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, Mueller (DE 19629223 A1), hereinafter MUELLER, and MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI, as applied to claim 7 above, and further in view of Pulliam et al. (GB 1367128 A), hereinafter PULLIAM.
Regarding claim 10, IWANO, MUELLER and MORI teach all of the claimed limitations as stated above, but are silent as to: wherein the groove forming steps include the step of forming an annular groove having a depth D of 0.8 T (µm) or more, when a thickness of the film laminated on the circumferential surface portion is T (µm). In the same field of endeavor, grooves, PULLIAM teaches each groove extends into the film to the extent of 1 to 99 percent of the thickness of the film [claim 3], which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of PULLIAM’s range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974). 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWANO et al. (U.S. PGPUB 2014/0288508), hereinafter IWANO, Mueller (DE 19629223 A1), hereinafter MUELLER, MORI et al. (U.S. PGPUB 2018/0065181), hereinafter MORI, and Pulliam et al. (GB 1367128 A), hereinafter PULLIAM, as applied to claim 10 above, and further in view of Kasai et al. (U.S. 4,579,022), hereinafter KASAI, and Ohtani (U.S. 6,511,600), hereinafter OHTANI.
Regarding claim 11, IWANO, MUELLER, MORI and PULLIAM teach all of the claimed limitations as stated above, but are silent as to: wherein the groove forming step includes the step of forming an annular groove in which a width of the annular groove is 102 to 105 µm, a height of outer edge portions which are formed along the opposite edges of the annular groove is 20 to 24 µm, and a width of the outer edge portion is 27 to 36 µm.
In the same field of endeavor, grooves, KASAI teaches a groove with a depth that ranges from 0.1 to 2.0 mm, which overlaps with the claimed range. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of KASAI’s depth range that corresponds to the claimed range. See In re Malagari, 184 USPQ 549 (CCPA 1974). 
IWANO, MUELLER, MORI, PULLIAM and KASAI are silent as to the width and height of projections. In the same field of endeavor, projections, OHTANI teaches height of projections can range from 5 µm to 0.25 mm and width of the projections from 5 µm to 1 mm [Col. 5, lines 5-11]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify IWANO, MUELLER, MORI, PULLIAM and KASAI, by having the projections have height of projections can range from 5 µm to 0.25 mm and width of the projections from 5 µm to 1 mm, as suggested by OHTANI, in order to form a pattern for the formation of the grooves [Col. 6, lines 6-9].
Regarding claim 12, IWANO, MUELLER, MORI, PULLIAM, KASAI and OHTANI teaches: wherein the groove forming step includes the step of forming an annular groove in which the outer edge portions are configured so as to have a maximum-to-minimum height difference of not greater than 5 µm (The combination of IWANO, MUELLER, MORI, PULLIAM, KASAI and OHTANI could have a maximum to minimum height difference of not greater than 5 µm, which can be dependent on the ranges of one of ordinary skill in the art one chooses.) in a groove connection region in which a groove formation start point and a groove formation end portion are connected to each other (OHTANI teaches that the projections can be connected [Col. 6, lines 5-9]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748